

EXHIBIT 10.4




SECOND AMENDED AND RESTATED
NU SKIN ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN
Effective as of January 1, 2015
 
 
 
 
 



--------------------------------------------------------------------------------

NU SKIN ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN


TABLE OF CONTENTS
ARTICLE 1.
   
Page
 
DEFINITIONS
1
         
1.1.
"Account"
   
1.2.
"Affiliate"
   
1.3.
"Base Salary"
   
1.4.
"Beneficiary"
   
1.5.
"Board of Directors" or "Board
   
1.6.
"Bonus"
   
1.7.
"Change of Control"
   
1.8.
"Code"
   
1.9.
"Company"
   
1.10.
"Company Contribution"
   
1.11.
"Company Contribution Account"
   
1.12.
"Compensation"
   
1.13.
"Compensation Committee"
   
1.14.
"Deferral Account"
   
1.15.
"Deferral Contributions"
   
1.16.
"Director"
   
1.17.
"Director Fees"
   
1.18.
"Disability"
   
1.19.
"Distributable Amount"
   
1.20.
"Effective Date"
   
1.21.
"Employee"
   
1.22.
"ERISA"
   
1.23.
"Fund"
   
1.24.
"Interest Rate"
   
1.25.
"Participant"
   
1.26.
"Participation Agreement"
   
1.27.
"Plan"
   
1.28.
"Plan Administrator"
   
1.29.
"Plan Year"
   
1.30.
"Reasonable Time"
   
1.31.
"Scheduled Withdrawal"
   
1.32.
"Separation from Service"
   
1.33.
"Trust Agreement"
   
1.34.
"Trustee"
   
1.35.
"Trust Fund"
 

 
 
-i-

--------------------------------------------------------------------------------

 
 
 

       
ARTICLE 2.
ELIGIBILITY
7
         
2.1.
General
   
2.2.
Participation
   
2.3.
Timing of Participation
   
2.4.
Discontinuance of Participation
         
ARTICLE 3.
DEFERRAL ELECTIONS
8
         
3.1.
Elections to Defer Compensation      
3.1.1.      Deferral of Base Salary
     
3.1.2.      Deferral of Bonuses
     
3.1.3.      Limitations on Deferrals
     
3.1.4.      Duration of Compensation Deferral Election
     
3.1.5.      Elections Other Than Initial Election
   
3.2.
Company Contribution
   
3.3.
Investment Elections
         
ARTICLE 4.
DEFERRAL ACCOUNTS
15
         
4.1.
Deferral Accounts
   
4.2.
Company Contribution Account
   
4.3.
Schedule a Accounts for Pre Existing Deferred Compensation Obligations
   
4.4.
Accounting
   
4.5.
Preservation of Accounts
         
ARTICLE 5.
VESTING
18
         
5.1.
Vesting in Deferral Account
   
5.2.
Vesting in Company Contribution Account
   
5.3.
Competing Business
         
ARTICLE 6.
DISTRIBUTION OF BENEFITS
20
         
6.1.
Separation From Service
   
6.2.
Disability Retirement
   
6.3.
Death
   
6.4.
Change of Control
   
6.5.
Time and Method of Distribution of Benefits
   
6.6.
Designation of Beneficiary
   
6.7.
Payments to Disabled
   
6.8.
Underpayment or Overpayment of Benefits
   
6.9.
Inability to Locate Participant
 

 
 
-ii-
 
 

--------------------------------------------------------------------------------

 
 

       
ARTICLE 7.
WITHDRAWALS
26
         
7.1.
Scheduled Withdrawals
   
7.2.
Hardship
   
7.3.
Acceleration of Benefits
   
7.4.
Crediting of Withdrawals
         
ARTICLE 8.
ADMINISTRATION OF THE PLAN
28
         
8.1.
Adoption of Trust
   
8.2.
Powers of the Plan Administrator
   
8.3.
Creation of Committee
   
8.4.
Chairman and Secretary
   
8.5.
Appointment of Agents
   
8.6.
Majority Vote and Execution of Instruments
   
8.7.
Allocation of Responsibilities
   
8.8.
Conflict of Interest
   
8.9.
Indemnity
         
ARTICLE 9.
ADOPTION OF PLAN BY AFFILIATES
31
       
ARTICLE 10.
CLAIM REVIEW PROCEDURE
32
         
10.1.
General
   
10.2.
Appeals
   
10.3.
Notice of Denials
         
ARTICLE 11.
LIMITATION OF RIGHTS, CONSTRUCTION
35
         
11.1.
Limitation of Rights
   
11.2.
Construction
         
ARTICLE 12.
LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY INCOMPETENT DISTRIBUTEE
36
         
12.1.
Anti Alienation Clause
   
12.2.
Permitted Arrangements
   
12.3.
Payment to Minor or Incompetent
 

 
 
-iii-
 

--------------------------------------------------------------------------------

 
 

       
ARTICLE 13.
AMENDMENT, MERGER, AND TERMINATION
37
         
13.1.
Amendment
   
13.2.
Merger or Consolidation of Company
   
13.3.
Termination of Plan or Discontinuance of Contributions
   
13.4.
Limitation of Company's Liability
         
ARTICLE 14.
GENERAL PROVISIONS
38
         
14.1.
Status of Participants as Unsecured Creditors
   
14.2.
Uniform Administration
   
14.3.
Heirs and Successors
 

 
 
 
 
 
 
 
 
-iv-




--------------------------------------------------------------------------------

NU SKIN ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN
PREAMBLE
Nu Skin Enterprises, Inc., (the "Company") has previously established the
Nu Skin Enterprises, Inc. Deferred Compensation Plan (the "Plan").  The purpose
of the Plan is to provide a select group of management, highly compensated
employees, or Directors of the Company (and certain affiliates) with the
opportunity to defer a portion of their compensation.  The Plan is intended to
constitute an unfunded "top hat" plan described in Section 201(2), 301(a)(3),
and 401(a)(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA").  As a "top hat" plan, the Plan is not subject to ERISA's eligibility,
vesting, funding, or fiduciary responsibility requirements.  The Plan has made a
notice filing with the United States Department of Labor (the "DOL") and is
required to provide information to the DOL on request.
The Plan has been, and shall continue to be, administered in good faith
compliance with Section 409A and interim guidance issued thereunder from
December 15, 2005 until January 1, 2008.  This Plan was first amended and
restated effective as of January 1, 2008 to comply with final regulations issued
under Section 409A of the Code.
The Plan was amended and restated effective January 1, 2009, to change the
vesting schedule and payment terms applicable to Participants who are employed
with the Company on or after January 1, 2009.
The Plan is hereby amended and restated effective January 1, 2015 to make
certain changes in the Plan design, including the ability to defer restricted
stock units.
ARTICLE 1 

DEFINITIONS
The following words and phrases used in the Plan with the initial letter
capitalized shall have the meanings set forth in this Article, unless a clearly
different meaning is required by the context in which the word or phrase is
used:
1.1. "Account" means all of such accounts as are established under this Plan
from time to time.
1.2. "Affiliate" means (a) a corporation that is a member of the same control
group of corporations (within the meaning of Section 414(b) of the Code) as is
the Company, (b) any other trade or business (whether or not incorporated)
controlling, controlled by, or under common control (within the meaning of
Section 414(c) of the Code) with the Company, and (c) any other corporation,
partnership, or other organization that is a member of an affiliated service
group (within the meaning of Section 414(m) of the Code) with the Company or
which is otherwise required to be aggregated with the Company under
Section 414(o) of the Code.
 
 

--------------------------------------------------------------------------------

 
 
 
1.3. "Base Salary" means a Participant's annual base salary, excluding bonuses,
commissions, incentive and all other remuneration for services rendered to the
Company and prior to reduction for any salary deferrals, including but not
limited to, deferrals under plans established pursuant to Section 125 of the
Code or qualified pursuant to Section 401(k) of the Code.
1.4. "Beneficiary" means the person or entity that a Participant, in his most
recent written designation filed with the Plan Administrator has designated to
receive his benefit under the Plan in the event of his death.  Changes in
designations of Beneficiaries may be made upon written notice to the Plan
Administrator in any form as the Plan Administrator may prescribe.
1.5. "Board of Directors" or "Board" means the Board of Directors of the
Company.
1.6. "Bonus" means the additional cash compensation paid to a Participant by the
Company or an Affiliate pursuant to any incentive or bonus plan, program, or
practice of the Company or an Affiliate.
1.7. "Cause."  Termination of employment or service for "Cause" shall mean the
termination of a Participant's employment with or service to the Company (for
purposes of this Section 1.7, "Company" shall refer to the Company and any
affiliates or subsidiaries of the Company) because of:
  (a) a material breach by the Participant of any of the Participant's
obligations under the Company's Key Employee Covenants or any Employment
Agreement, which breach is (i) not cured within any applicable cure period set
forth in the   Key Employee Covenants or employment agreement, and (ii)
materially injurious to the Company;


  (b) any willful violation by the Participant of any material law or regulation
applicable to the business of the Company, which is materially injurious to the
Company, or the Participant's conviction of, or a plea of nolo contendre to, a
    felony or any willful perpetration of common law fraud; or


   (c) any other willful misconduct by the Participant that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company or any of its subsidiaries or affiliates.


1.8. "Change of Control" means a "change in the ownership of the Employer," a 
"change in effective control of the Employer," and/or a "change in the ownership
of a substantial portion of the Employer's assets" as defined under Treasury
Regulation § 1.409A‑3(i)(5).
 
 
-2-

--------------------------------------------------------------------------------

 
1.9. "Code" means the Internal Revenue Code of 1986, as amended.
1.10. "Company" means NU SKIN ENTERPRISES, INC. and any successor corporations.
1.11. "Company Contribution" means any of the contributions by the Company
pursuant to Section 3.2 of this Plan.
1.12. "Company Contribution Account" means the bookkeeping account maintained by
or for the Company for each Participant that is credited with an amount equal to
the Company Contributions Amount, if any, and earnings and losses credited on
such amounts pursuant to Section 4.2.  The Company Contribution Account may be
divided into one or more subaccounts in the discretion of the Plan
Administrator.
1.13. "Compensation" means Base Salary or Director Fees payable in such Plan
Year, Bonuses earned in such Plan Year (whether payable during such Year or the
following Year), and Restricted Stock Units that may be granted to a Participant
in a Plan Year that the Participant is entitled to receive for services rendered
to the Company.
1.14. "Compensation Committee" means the executive compensation committee
appointed by the Board of Directors, which includes select members of the Board
of Directors.
1.15. "Deferral Account" means the bookkeeping account maintained by or for the
Plan Administrator for each Participant, which account is credited with amounts
equal to the portion of the Participant's Compensation that he or she elects to
defer, and the earnings and losses pursuant to Section 4.1.
1.16. "Deferral Contributions" means contributions by a Participant pursuant to
Section 3.1 of this Plan.
1.17. "Director" means a non‑employee director of the Company.
1.18. "Director Fees" means all Board and committee meeting fees payable to a
Director, and any annual retainer payable for a Plan Year, determined in each
case before reduction for amounts deferred under the Plan.  Director Fees do not
include expense reimbursements, incentive stock awards or any form of noncash
compensation or benefits.
1.19. "Disability" means any illness or other physical or mental condition of a
Participant that renders the Participant unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months and in which Participant is receiving income replacement benefits for a
period of not less than 3 months under and accident and health plan covering
employees.  The Plan Administrator may require such medical or other evidence as
it deems necessary to judge the nature and permanency of the Participant's
condition.
 
 
-3-

--------------------------------------------------------------------------------

 
1.20. "Distributable Amount" means the vested balance in Participant's Deferral
Account and Company Contribution Account.
1.21. "Effective Date" means the effective date of this restatement, which shall
be January 1, 2015.  The original effective date of the Plan was December 14,
2005 and the Plan was previously amended and restated effective as of January 1,
2009.
1.22. "Employee" means (1) each person receiving remuneration, or who is
entitled to remuneration, for services rendered to the Company or an Affiliate
as a common‑law employee, or (2) a Director of the Company or an Affiliate.
1.23. "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.
1.24. "Fund" means one or more of the investment funds selected by the Plan
Administrator pursuant to Section 3.3.
1.25. "Interest Rate" means, for each Fund, an amount equal to the net gain or
loss on the assets of such Fund during each month, as determined by the Plan
Administrator.
1.26. "Participant" means an Employee who has been selected to participate under
Section 2.1, who has elected to participate under Section 2.2, and whose
participation has not been terminated.  If indicated by the context, the term
Participant also includes former Participants whose active participation in the
Plan has terminated but who have not received all amounts to which they are
entitled under the Plan.
1.27. "Participation Agreement" means the agreement entered into by the Company
and a Participant as set forth in Section 2.2.
1.28. "Plan" means the Nu Skin Enterprises, Inc. Deferred Compensation Plan, as
amended from time to time.
1.29. "Plan Administrator" means the Compensation Committee or its designated
agents (to the extent such authority has been designated by the Compensation
Committee).
1.30. "Plan Year" shall mean the calendar year.
1.31. "Qualified Plan" shall mean the Nu Skin Enterprises, Inc. 401(k) Plan,
effective January 1, 2015, as amended from time to time, or such other
Company-sponsored qualified plan as may be designated by the Plan Administrator.
 
 
-4-

--------------------------------------------------------------------------------

 
 
1.32.  "Reasonable Time" shall mean any date within the same calendar year as
the applicable distribution event (e.g., Separation from Service) or, if later,
by the 15th day of the third calendar month following the occurrence of such
distribution event.
1.33. "Restricted Stock Units"  shall mean rights to receive shares of Stock
selected by the Plan Administrator in its sole discretion and awarded to the
Participant under an equity incentive plan, and the deferred amount shall be
calculated using the closing price of Stock at the end of the business day
closest to the date such Restricted Stock Unit would otherwise vest, but for the
election to defer.  The portion of any Restricted Stock Unit deferred shall, at
the time the Restricted Stock Unit would otherwise vest under the terms of the
applicable equity incentive plan, but for the election to defer, be reflected on
the books of the Company as an unfunded, unsecured promise to deliver to the
Participant a specific number of actual shares of Stock in the future.
1.34. "Scheduled Withdrawal" means the distribution date elected by the
Participant for an in‑service withdrawal from such Deferral Accounts deferred in
a given Plan Year, and earnings and losses attributable thereto, as set forth on
the election form for such Plan Year.
1.35. "Separation from Service" means a severance of a participant's employment
relationship with the Company and all Affiliates for any reason other than the
participant's death.  Whether a Separation from Service has occurred is
determined under Section 409A of the Code and Treasury Regulation 1.409A‑1(h)
(i.e., whether the facts and circumstances indicate that the Employer and the
employee reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the employee would
perform after such date (whether as an employee or independent contractor) would
permanently decrease to no more than 20% of the average level of bona fide
services performed (whether as an employee or an independent contractor) over
the immediately preceding 36 month period (or the full period of services to the
employer if the employee has been providing services to the employer less than
36 months)).  Separation from Service shall not be deemed to occur while the
employee is on military leave, sick leave or other bona fide leave of absence if
the period does not exceed six (6) months or, if longer, so long as the employee
retains a right to reemployment with the Company or an affiliate under an
applicable statute or by contract.  For this purpose, a leave is bona fide only
if, and so long as, there is a reasonable expectation that the employee will
return to perform services for the Company or an affiliate.  Notwithstanding the
foregoing, a 29 month period of absence will be substituted for such 6 month
period if the leave is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of no less than 6 months and that causes the employee to
be unable to perform the duties of his or her position of employment.
1.36. "Stock" shall mean the Company's Class A common stock, $0.001 par value
per share, or any other equity securities of the Company designated by the Plan
Administrator.
 
 
-5-

--------------------------------------------------------------------------------

 
1.37. "Trust Agreement" means any trust agreement established pursuant to
Section 8.1 between the Company and the Trustee or any trust agreement hereafter
established.
1.38. "Trustee" means the Trustee under the Trust Agreement.
1.39. "Trust Fund" means all assets of whatsoever kind or nature held from time
to time by the Trustee pursuant to the Trust Agreement and forming a part of
this Plan, without distinction as to income and principal and without regard to
source, i.e., Participant contributions, earnings, or forfeitures.
 
 
 
 

 
-6-

--------------------------------------------------------------------------------

ARTICLE 2 


ELIGIBILITY
2.1. General.  For purposes of Title I of ERISA, the Plan is intended to be an
unfunded plan of deferred compensation covering a select group of management,
highly compensated employees, and Directors.  As a result, participation in the
Plan shall be limited to Employees who are properly included in one or all of
these categories.  The Plan Administrator shall designate the individuals who
are eligible to participate in the Plan.  The Plan Administrator, in the
exercise of its discretion, may exclude an Employee who otherwise meets the
requirements of this Section 2.1 from participation in the Plan if it concludes
that excluding the Employee is necessary to satisfy these requirements.  The
Plan Administrator also may exclude an Employee who otherwise meets the
requirements of this Section 2.1 for any other reason, or for no reason, as the
Plan Administrator deems appropriate.
2.2. Participation.  Each Employee who is designated as eligible to participate
in the Plan by the Plan Administrator may become a Participant by completing and
signing an enrollment form provided by the Plan Administrator and delivering the
form to the Plan Administrator. The Employee must designate on the form the
amount of his Deferral Contributions and must authorize the Company or an
Affiliate to reduce his Compensation in an amount equal to his Deferral
Contributions.
2.3. Timing of Participation.  After an Employee has been selected by the Plan
Administrator to participate in the Plan for the first time (and does not
participate in or has not previously participated in another voluntary deferral
plan of the Company or an Affiliate), the Employee has 30 days to notify the
Plan Administrator whether he will participate in the Plan.  If the Employee
timely notifies the Plan Administrator of his intent to participate in the Plan,
the Employee's participation will commence on the first payroll period following
or coinciding with the first day of the calendar month after the Plan
Administrator is so notified.  If the Employee does not timely notify the Plan
Administrator of his intent to participate in the Plan, the Employee's
participation may commence on the first payroll period following or coinciding
with the first day of any later Plan Year by notifying the Plan Administrator
prior to the first day of such Plan Year and provided further that the Plan
Administrator determines that the Employee remains eligible to participate in
the Plan under Section 2.1.
2.4. Discontinuance of Participation.  Once an Employee is designated as a
Participant, he will continue as such for all future Plan Years unless the Plan
Administrator specifically discontinues his participation.  The Plan
Administrator may discontinue an individual's participation in the Plan at any
time for any or no reason.  If an individual's participation is discontinued,
the individual will no longer be eligible to make future deferral elections or
receive Company Contributions.  The Employee will not be entitled to receive a
distribution, however, until the occurrence of one of the events listed in
Article 6, or as permitted in Article 7.
 
 
-7-

--------------------------------------------------------------------------------

ARTICLE 3 

DEFERRAL ELECTIONS
3.1. Elections to Defer Compensation.
3.1.1. Deferral of Base Salary.  For any Plan Year, a Participant may elect to
defer a portion of the Base Salary otherwise payable to him.  Any such deferrals
shall be in whole percentages or a specific dollar amount of the Participant's
Base Salary, as specified in an election form approved by the Plan
Administrator.
3.1.2. Deferral of Bonuses.  A Participant may also elect to defer a portion of
any Bonus which might be payable to him by the Company.  Any such deferrals
shall be in whole percentages or a specific dollar amount of the Participant's
Bonus, as specified in an election form approved by the Plan Administrator.
3.1.3. Deferral of Director Fees.  For any Plan Year, a Participant may elect to
defer a portion of the Director Fees otherwise payable to him.  Any such
deferrals shall be in whole percentages or a specific dollar amount of the
Participant's Director Fees, as specified in an election form approved by the
Plan Administrator.
3.1.4. Deferral of Restricted Stock Units.  For any Plan Year, a Participant may
elect to defer a portion of the Restricted Stock Units that may be granted to
him or her in a Plan Year, as specified in an election form approved by the Plan
Administrator.
3.1.5. Limitations on Deferrals.  A Participant may elect to defer up to 80% of
Participant's Base Salary and 100% of Participant's Bonus, Director Fees and/or
Restricted Stock Units for each Plan Year, provided that the total amount
deferred by a Participant shall be limited in any calendar year, if necessary,
to satisfy any employment tax, income tax and employee benefit plan withholding
requirements as determined in the sole and absolute discretion of the Plan
Administrator.  There is no minimum deferral amount.  The Plan Administrator
reserves the right to change such limits from time to time.
3.1.6. Duration of Compensation Deferral Election.  An Employee's initial
election to defer Compensation must be made within the time frame established by
the Plan Administrator, which shall be prior to the taxable year in which the
election relates and is to be effective with respect to Compensation earned for
services performed after such deferral election is processed.  In the case of
deferrals of Restricted Stock Units, except where otherwise permitted in
accordance with this Section and Code Section 409A, the Participant must submit
such initial deferral election on or before the deadline established by the Plan
Administrator, which shall be no later than the December 31st preceding the Plan
Year in which Restricted Stock Units may be initially granted to the Participant
under the terms of the applicable equity incentive plan. Such election shall
specify the time and method of distribution of the annual deferral amount in
accordance with Articles 6 and 7.  A Participant may increase, decrease or
terminate a deferral election with respect to Compensation for any subsequent
Plan Year by filing a new election within the time frame established by the Plan
Administrator but in no event later than December 31 in the year prior to the
beginning of the next Plan Year, which election shall be effective on the first
day of the next following Plan Year.  In the absence of a Participant making a
new election, the last election on file will apply to deferrals for the new Plan
year.
 
 
 
-8-

--------------------------------------------------------------------------------

 
 
In the case of an employee who first becomes eligible to participate in the Plan
after January 1, 2006 (and does not participate in or has not previously
participated in another voluntary deferral plan of the Company or an Affiliate),
such Employee shall have 30 days from the date he becomes eligible to make an
election with respect to Compensation earned for services performed subsequent
to the election.  Such election shall be for the remainder of the Plan Year (and
future Plan Years, unless subsequently changed prior to the commencement of a
given Plan year) in the event the Plan Year has commenced.  Such election shall
specify the time and method of distribution of the annual deferral amount in
accordance with Articles 6 and 7.
Notwithstanding the foregoing, with respect to Restricted Stock Units (i) to
which a Participant has a legally binding right to payment in a subsequent year,
and (ii) that is subject to a forfeiture condition requiring the Participant's
continued services for a period of at least twelve (12) months from the date the
Participant obtains the legally binding right, the Plan Administrator may
determine that an irrevocable deferral election for such Restricted Stock Units
may be made by timely delivering Participant election(s) to the Plan
Administrator in accordance with its rules and procedures, no later than the
30th day after the Participant obtains the legally binding right to the
Restricted Stock Units, provided that the election is made at least twelve (12)
months in advance of the earliest date at which the forfeiture condition could
lapse, as determined in accordance with Treas. Reg. §1.409A-2(a)(5). Any
deferral election(s) made in accordance with the preceding sentence shall become
irrevocable no later than the 30th day after the Participant obtains the legally
binding right to the Restricted Stock Units subject to such deferral
election(s).
3.1.7. Elections Other Than Initial Election.  Any Employee or Director who has
terminated a prior Compensation deferral election may elect to again defer
Compensation by completing and signing an enrollment form provided by the Plan
Administrator and delivering the form to the Plan Administrator within the time
frame established by the Plan Administrator but in no event later than
December 31 of the year prior to the beginning of the Plan Year to which such
deferral election relates.  An election to defer Compensation must be filed in a
timely manner in accordance with Section 3.1(d).  Such election shall apply to
Compensation for services performed in the Plan Year to which such deferral
election relates.  Such election shall specify the time and method of
distribution of the annual deferral amount in accordance with Articles 6 and 7.
 
 
 
 
-9-

--------------------------------------------------------------------------------


 
3.2. Company Contribution.
3.2.1. Discretionary Company Contributions.  The Company shall have the
discretion to make Company Contributions to the Plan at any time and in any
amount on behalf of any Participant.  Company Contributions shall be made in the
complete and sole discretion of the Company and no Participant shall have the
right to receive any Company Contribution in any particular Plan Year regardless
of whether Company Contributions are made on behalf of other Participants.  Any
such Company Contributions shall be credited to the Plan on the date or dates
determined by the Plan Administrator in its sole discretion.
3.2.2. Company Qualified Plan Makeup Contributions.  The Company may, in its
sole discretion, make a Company Contribution on behalf of the Participant for
each Plan Year in which the Participant makes a deferral under this Plan which
shall equal the maximum company contributions that would have been provided to
the Participant under the Company's Qualified Plan had the Participant made no
elective deferral under this Plan.  The Company Contribution for Qualified Plan
makeup each Plan Year shall be reduced by the amount of company contributions
actually credited to the Participant under the Qualified Plan for such Plan
Year.  Any such Company Contributions shall be credited to the Plan on the date
or dates determined by the Plan Administrator in its sole discretion.
3.3. Investment Elections.
3.3.1 At the time of making the deferral elections described in Section 3.1,
Participant shall designate, on a form provided by the Plan Administrator, the
types of investment funds in which Participant's Account will be deemed to be
invested for purposes of determining the amount of earnings and losses to be
credited to that Account.  In making the designation pursuant to this
Section 3.3, Participant may specify that all or any percentage of his Account
is to be deemed invested, in whole percentage increments, in one or more of the
types of investment funds deemed to be provided under the Plan, as communicated
from time to time by the Plan Administrator.  A Participant may change the
designation made under this Section 3.3 by filing an election, on a form
provided by the Plan Administrator at such time or times as may be permitted by
the Plan Administrator.  If a Participant fails to elect a type of fund under
this Section 3.3, he or she shall be deemed to have elected the money market
type of investment fund.
3.3.2 Although a Participant may designate the type of investments, the Plan
Administrator shall not be bound by such designation.  The Plan Administrator
may select from time to time, in its sole and absolute discretion, commercially
available investments of each of the types communicated by the Plan
Administrator to the Participant pursuant to Section 3.3.1 above to be the
Funds.  The Interest Rate of each such commercially available investment fund
shall be used to determine the amount of earnings or losses to be credited to
Participant's Account under Article 4.
 
 
-10-

--------------------------------------------------------------------------------

 
3.3.3 Company Stock Unit Fund.
 (i)
A Participant's Restricted Stock Unit deferrals will be automatically and
irrevocably allocated to a Fund that tracks the performance of the Company's
Stock (the "Company Stock Unit Fund").  Participants may not select any other
Fund to be used to determine the amounts to be credited or debited to their
Restricted Stock Unit deferrals.  Furthermore, no other portion of the
Participant's Accounts can be either initially allocated or re-allocated to the
Company Stock Unit Fund.  Amounts allocated to the Company Stock Unit Fund shall
only be distributable in actual shares of Stock.




(ii)
Any stock dividends, cash dividends or other non-cash dividends that would have
been payable on the Stock credited to a Participant's Accounts shall be credited
to the Participant's Accounts in the form of additional shares of Stock and
shall automatically and irrevocably be deemed to be re-invested in the Company
Stock Unit Fund until such amounts are distributed to the Participant.  The
number of shares credited to the Participant for a particular stock dividend
shall be equal to (A) the number of shares of Stock credited to the
Participant's Account as of the payment date for such dividend in respect of
each share of Stock, multiplied by (B) the number of additional or fractional
shares of Stock actually paid as a dividend in respect of each share of Stock. 
The number of shares credited to the Participant for a particular cash dividend
or other non-cash dividend shall be equal to (A) the number of shares of Stock
credited to the Participant's Account as of the payment date for such dividend
in respect of each share of Stock, multiplied by (B) the fair market value of
the dividend, divided by (C) the "fair market value" of the Stock on the payment
date for such dividend.



    (iii)
The number of shares of Stock credited to the Participant's Account may be
adjusted by the Committee, in its sole discretion, to prevent dilution or
enlargement of Participants' rights with respect to the portion of his or her
Account allocated to the Company Stock Unit Fund in the event of any
reorganization, reclassification, stock split, or other unusual corporate
transaction or event which affects the value of the Stock, provided that any
such adjustment shall be made taking into account any crediting of shares of
Stock to the Participant under this Section.



      (iv)
For purposes of this Section 3.3.3, the fair market value of the Stock shall be,
in the event the Stock is traded on a recognized securities exchange, an amount
equal to the closing price of the Stock on such exchange on the date set for
valuation or, if no sales of Stock were made on said exchange on that date, the
closing price of the Stock on the next preceding day on which sales were made on
such exchange; or, if the Stock is not so traded, the value determined, in its
sole discretion, by the Committee in compliance with Section 409A.

 
 
 
-11-

--------------------------------------------------------------------------------


 
3.3.4 Guarantee+ Investment Crediting Option


In its sole discretion, the Plan Administrator may make available to Plan
Participants an investment crediting option pursuant to which the Participant
may receive payment in the form of the transfer of an annuity contract rather
than cash following the Participant's Separation from Service ("Guarantee+"). 
To receive this form of distribution, Participants must allocate amounts to the
Guarantee+ hypothetical investment crediting option(s) under the Plan.  Prior to
distribution from the Plan, the Participant shall remain an unsecured general
creditor as to amounts allocated to Guarantee+.  Further, the Participant shall
have no interest in any assets that may be used to informally fund obligations
under Guarantee+, including any annuity contract, prior to distribution.


Guarantee+ shall be subject to the terms and conditions described below and such
other terms and conditions as the Plan Administrator may from time to time
determine, in its sole discretion, are warranted.  In the event of any conflict
between the terms and conditions of this Section and those in the remainder of
the Plan document, as to amounts allocated to Guarantee+, this Section shall
control.


a.
Minimum Age.   The Plan Administrator may, in its sole discretion, impose a
minimum age requirement for Participants in order to make allocations to
Guarantee+, and may alter any such minimum age requirement on a prospective
basis.
 

b.
Minimum Contribution.   The Plan Administrator may, in its sole discretion,
impose a minimum contribution requirement on allocations to Guarantee+, and may
alter any such minimum contribution requirement on a prospective basis.  Such
minimum contribution may be satisfied through (i) the reallocation of deferrals
and vested Company Contributions under the Plan to Guarantee+, (ii) the
allocation of new deferrals and new vested Company Contributions, if any, to
Guarantee+, or (iii) a combination of these approaches.
 

c.
Maximum Contribution.   The Plan Administrator may, in its sole discretion,
impose a maximum contribution requirement on allocations to Guarantee+.  Such
maximum contribution requirement may be on a dollar or percentage basis, or such
other basis as the Plan Administrator determines, in its sole discretion, is
appropriate, and such maximum contribution requirement may be imposed
prospectively to limit future contributions by new and/or existing Participants,
including Participants that have previously allocated amounts to Guarantee+.
 

 
 
 
-12-

--------------------------------------------------------------------------------

 
 
 
 
 
d.
Limitations on Allocations to Guarantee+.  Only amounts that are subject to
distribution in the form of a lump sum may be allocated to Guarantee+; that is,
any amounts subject to distribution in the form of installment payments may not
be allocated to Guarantee+.  In addition, no amounts subject to a Scheduled
Withdrawal may be allocated to Guarantee+.  Further, only Company Contributions
that are vested may be allocated to Guarantee+, and such Company Contributions
must be subject to the same lump sum distribution as the Participant's voluntary
deferrals.  Unvested Company Contributions may not be allocated to Guarantee+. 
No amounts attributable to deferrals of Restricted Stock Units may be allocated
to Guarantee+
 

e.
Crediting of Deferrals and Contributions to Guarantee+.  The crediting of
deferrals and contributions to Guarantee+ shall occur at the time or times
determined by the Plan Administrator in its sole discretion, which may differ
from the time or times for crediting deferrals and/or contributions to other
investment crediting options or Accounts under the Plan.
 

f.
Guarantee+ Market Value Account.   Participants may allocate the market value
account within Guarantee+ to one, and only one, of the asset allocation
portfolios that are made available by the Plan Administrator.  Any changes
between such portfolios by the Participant may only occur at the time or times
designated by the Plan Administrator.
 

g.
Restrictions on Allocations Out of Guarantee+.   The Plan Administrator may
impose such restrictions regarding allocations out of Guarantee+ as it
determines, in its sole discretion, are warranted.  Such restrictions may
include, without limitation, (i) the forfeiture of a portion of amounts
previously allocated to Guarantee+ in order to mirror the surrender charges that
would be applicable to an annuity contract, (ii) a prohibition on re-allocation
of any amounts back into Guarantee+ for a predetermined period of time, and/or
(iii) a requirement that any allocation out of Guarantee+ must occur on a total
basis (i.e., 100% of amounts in the Guarantee+ option must be allocated out). 
If the Participant does not elect any of the other investment crediting options
available under the Plan at the time of such allocation out of Guarantee+, the
applicable amount shall automatically be allocated into the lowest-risk
investment crediting option, as determined by the Plan Administrator, in its
sole discretion.
 

h.
Impact of Changes to Distribution Elections.  If a Participant changes his or
her distribution election applicable to amounts allocated to Guarantee+ such
that the amounts are no longer to be distributed in a lump sum, the Plan
Administrator may determine that such distribution election change shall
automatically result in an allocation out of Guarantee+ and shall be subject to
the restrictions applicable to allocations out of Guarantee+ in effect at that
time.  The allocation out of Guarantee+ shall occur, and the applicable
restrictions on such allocations out of Guarantee+ shall be imposed, as soon as
reasonably practicable following submission of the distribution election
change.  If the Participant does not elect any of the other investment crediting
options available under the Plan at the time of such automatic allocation out of
Guarantee+, the applicable amount shall automatically be allocated into the
lowest-risk investment crediting option, as determined by the Committee, in its
sole discretion.
 
 
 

 
 
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
 
i.
Payment in the Form of Annuity Contract Upon Separation from Service.  
Notwithstanding any provision in this Plan to the contrary, payment of amounts
allocated to Guarantee+ may, in the Plan Administrator's sole discretion, be in
the form of a transfer of an annuity contract in lieu of a lump sum cash payment
on the applicable Payment Date following the Participant's Separation from
Service.  As noted above, the Participant shall have no interest in any annuity
contract or other assets prior to the time that his or her benefits become
payable from the Plan and the Participant's interest in Guarantee+ prior to
distribution shall merely be that of an unsecured general creditor. For amounts
allocated to Guarantee+, the valuation date for determination of the
Distributable Amount following Separation from Service shall be the date the
date of transfer of ownership of the annuity contract.
 

j.
Impact of Other Distribution Events Prior to Separation from Service. 
Notwithstanding a Participant's allocation of amounts to Guarantee+, in the
event that the Participant dies prior to Separation from Service, the
Participant or his or her Beneficiary, as applicable, shall receive a
distribution in cash in accordance with the applicable provisions in the Plan.

 
 
 
 
 
 
-14-

--------------------------------------------------------------------------------



ARTICLE 4 

DEFERRAL ACCOUNTS
4.1. Deferral Accounts.  The Plan Administrator shall establish and maintain a
Deferral Account for each Participant under the Plan.  Each Participant's
Deferral Account shall be further divided into separate subaccounts ("investment
fund subaccounts"), each of which corresponds to an investment fund elected by
the Participant pursuant to Section 3.3.  A Participant's Deferral Account shall
be credited as follows:
(a)
Within a reasonable time after amounts are withheld and deferred from a
Participant's Compensation, the Plan Administrator shall credit the investment
fund subaccounts of the Participant's Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant's
election under Section 3.3; that is, the portion of the Participant's deferred
Compensation that the Participant has elected to be deemed to be invested in a
certain type of investment fund shall be credited to the investment fund
subaccount corresponding to that investment fund;
 

(b)
Each business day, each investment fund subaccount of a Participant's Deferral
Account shall be credited with earnings or losses in an amount equal to that
determined by multiplying the balance credited to such investment fund
subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Interest Rate for the corresponding fund
selected by the Company pursuant to Section 3.3.
 

(c)
In the event that a Participant elects for a given Plan Year's deferral of
Compensation to have a Scheduled Withdrawal, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with such Plan Year's deferral of Compensation.
 

4.2. Company Contribution Account.  The Plan Administrator shall establish and
maintain a Company Contribution Account for each Participant under the Plan. 
Each Participant's Company Contribution Account shall be further divided into
separate investment fund subaccounts corresponding to the investment fund
elected by the Participant pursuant to Section 3.3.  A Participant's Company
Contribution Account shall be credited as follows:
(a)
As soon as reasonably practicable after a Company Contribution, the Plan
Administrator shall credit the investment fund subaccounts of the Participant's
Company Contribution Account with an amount equal to the Company Contribution,
if any, applicable to that Participant, that is, the proportion of the Company
Contribution, if any, which the Participant elected to be deemed to be invested
in a certain type of investment fund shall be credited to the corresponding
investment fund subaccount; and

 
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
 
 
(b)
Each business day, each investment fund subaccount of a Participant's Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such investment
fund subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the Interest Rate for the corresponding Fund
selected by the Company pursuant to Section 3.3

 
4.3. Schedule a Accounts for Pre‑Existing Deferred Compensation Obligations. 
Prior to the Effective Date of the Plan, the Company and/or certain of its
Affiliates had entered into non‑qualified deferred compensation arrangements
with certain Participants employed by the Company and/or its Affiliates.  The
terms of such arrangements are set forth in individual "plans" or agreements
signed by the Company and/or an Affiliate and the employee.  The deferred
compensation arrangements identified on Schedule A attached hereto ("Schedule A
Arrangements") are incorporated herein by reference.  It is intended that the
Schedule A Arrangements will comply with Code Section 409A.  Effective
January 1, 2005, the rights and obligations of the parties to those arrangements
will be governed by the terms of this Plan, and will not be governed by the
terms of the Schedule A Arrangements, except as otherwise provided hereafter. 
The Plan Administrator will establish and maintain under this Plan a "Schedule A
Account" for each Participant who is party to a Schedule A Arrangement
("Schedule A Participant') and will credit to such Schedule A Account for each
Schedule A Participant the value as of January 1, 2006 of the respective
Schedule A Participant's Compensation Account(s) as established under the
applicable Schedule A Arrangement.  For greater clarity, generally the
Compensation Accounts under the Schedule A Arrangements are divided into two
sub‑accounts (Employee Compensation Sub‑Account and  Company Compensation
Sub‑Account), and this distinction will be maintained under the Schedule A
Accounts.  The Company Compensation Sub‑Account will continue to vest in
accordance with the terms of the applicable Schedule A Arrangement.  In
addition, the Plan Administrator may further divide the sub‑accounts under the
Schedule A Accounts into separate investment fund sub‑accounts corresponding to
the investment fund elected by the Participant pursuant to Section 3.3. 
Schedule A Participants will elect, prior to December 31, 2006, the form of
distribution for their Schedule A Accounts and such elections will comply with
IRC Section 409A and applicable guidance thereunder.  If a Schedule A
Participant has not designated a form or payment for his or her Schedule A
Account on or before December 31, 2006, the form of payment designated in the
applicable Schedule A Arrangement will be the default form of payment for such
Schedule A Account(s).  After December 31, 2006, any change in the form of
payment as to a Schedule A Account must be in accordance with the requirements
of Section 6.5(f) of this Plan respecting election changes for forms of
payment.  The timing of distributions of Schedule A Accounts will be governed by
the terms of this Plan.
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
4.4. Accounting.  At the end of each quarter, the Company shall notify each
Participant as to the amount, if any, of Participant's Deferral Account and
Company Contribution Account.  The accounting shall specify the vested portion
of amounts held pursuant to the Plan.
4.5. Preservation of Accounts.  A Participant shall not be deemed to have had a
Separation from Service for purposes of preservation of all Deferral Accounts
and Company Contribution Accounts in the event of a bona fide approved leave of
absence from the Company for a prolonged period of time for:
(a)
Service as a full‑time missionary for any legally recognized ecclesiastical
organization, or
 

(b)
United States Military duty.
 

Notwithstanding the foregoing, a Separation from Service shall be deemed to
occur six months after commencement of the leave in the absence of a contractual
or statutory right to re‑employment.


-17-

--------------------------------------------------------------------------------

ARTICLE 5
VESTING
5.1. Vesting in Deferral Account.  Subject to Section 5.3, Participant shall be
100% vested in his Deferral Account at all times.
5.2. Vesting in Company Contribution Account.
5.2.1. Discretionary Company Contributions. Subject to Section 5.3, each
Participant shall become vested in Participant's discretionary Company
Contributions credited to the Plan under Section 3.2.1 in accordance with the
following schedule:
 
When the Participant Has Complete the
Following Years Employment
 
The Vested Portion of His Company Contribution
of Account under Section 3.2.1 Will Be:
 
 
 
Less than 10 years
10 years but less than 11 years
11 years but less than 12 years
12 years but less than 13 years
13 years but less than 14 years
14 years but less than 15 years
15 years but less than 16 years
16 years but less than 17 years
17 years but less than 18 years
18 years but less than 19 years
19 years but less than 20 years
20 years or more
 
0%
50%
55%
60%
65%
70%
75%
80%
85%
90%
95%
100%

 
Notwithstanding any of the foregoing provisions for progressive vesting of
Company Contribution Accounts related to contributions pursuant to Section
3.2.1, such Company Contributions shall become fully vested upon the earliest
occurrence of any of the following events while in the employment of the
Company:
 
(a)
Participant attains 60 years of age;
 

(b)
Participant's death or Disability as defined in the Plan.
 

(c)
The Plan Administrator may, in its discretion, accelerate vesting of a
Participant in his Company Contribution Account.
 

 
 
-18-

--------------------------------------------------------------------------------

 
 
5.2.2 Company Qualified Plan Makeup Contributions.  Subject to Section 5.3, each
Participant shall become vested in his or her Company Contributions for
Qualified Plan makeup credited to the Plan under Section 3.2.2 in accordance
with the vesting schedule provided under the Qualified Plan.
5.3. Forfeiture.
5.3.1. Restricted Stock Units.  Notwithstanding Section 5.1 above, a
Participant's deferrals into this Plan of Restricted Stock Units shall remain
subject to any and all forfeiture, "clawback" or similar restrictive covenants
or terms and conditions under the applicable equity incentive plan under which
such Restricted Stock Units were initially granted.
5.3.2. Company Contribution Account.  Notwithstanding Sections 5.2 above,
Participant shall forfeit all amounts in the Company Contribution Account (and
none of such amounts shall be distributed pursuant to Section 6 below) if the
Administrator elects to terminate Participant's rights to those amounts upon the
occurrence of the following events:
(a)
the Participant's employment or service is terminated for Cause; or
 

(b)
the Participant, directly or indirectly, enters into the employment of, owns any
interest in, or engages or participates in (individually or as an officer,
director, shareholder, consultant, partner, member, joint venturer, agent,
equity owner, distributor or in any other capacity whatsoever) any   company,
corporation or business in the direct selling or multi-level marketing industry
(including any subsidiary or affiliate thereof) that operates in any territory
where the Company or any of its affiliates or subsidiaries engages in business;

 
 


-19-

--------------------------------------------------------------------------------

ARTICLE 6 

DISTRIBUTION OF BENEFITS
6.1. Separation From Service.  A Participant who incurs a Separation from
Service with the Company and all Affiliates for any reason other than death or
Disability is entitled to distribution of amounts vested and credited to his
Account at the time and in the manner provided in Section 6.5.
6.2. Disability.
(a)
Plan Years Prior to 2015.  In regard to amounts attributable to Plan Years prior
to 2015, a Participant who separates from service with the Company or an
Affiliate due to Disability and who has satisfied all of the covenants,
conditions and promises contained in this Plan (to the extent applicable) is
entitled to a distribution of amounts vested and credited to his Account as
provided in Section 6.5.  Subject to Section 6.5, the payments attributable to
Plan Years prior to 2015 may commence as of his date of Separation from Service
due to Disability.



(b)
Plan Years On or After 2015.   In regard to amounts attributable to Plan Years
commencing on or after 2015, a Participant experiences a Disability and who has
satisfied all of the covenants, conditions and promises contained in this Plan
(to the extent applicable) is entitled to a distribution of amounts vested and
credited to his Account as provided in Section 6.5.  Subject to Section 6.5, the
payments attributable to Plan Years commencing on or after 2015 may commence as
of the date of the Participant's Disability.

 
6.3. Death.
(a)
Benefit.  If a Participant dies before the day on which his benefit payments
commence, the Participant's Beneficiary is entitled, at the time and in the
manner provided in Section 6.5, the following:

(1)
the amount of Participant's Deferral Account, including any earnings thereon. 
In the event a Participant has a portion of his or her Account or Accounts
allocated to Guarantee+ at the time of death, the Participant's beneficiary
shall receive the Guarantee+ balance in a lump sum and no annuity will be
provided.  The amount payable on the Payment Date to the Participant's
Beneficiary relating to the portion of the Account(s) allocated to Guarantee+
shall be the greater of the market value of the Guarantee + account or the total
deferrals made to Guarantee+ by the Participant; and

 
 
 
-20-

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
(2)
for Participants that have been credited with Company Contributions pursuant to
Section 3.2.1, the greater of (i) the vested portion of Participant's Company
Contribution Account, including any earnings thereon, as of the date of
Participant's death; or (ii) an amount equal to five times the average of
Participant's Base Salary for the three most recent years.  Notwithstanding,
this Section 6.3(a)(2) shall not apply to any Participant who did not receive
Company Contributions pursuant to Section 3.2.1 prior to January 1, 2015.

 
(b)
Death After Commencement of Benefits.  If a former Participant dies after the
day on which his benefit payments commence, but prior to the complete
distribution of all amounts to which such Participant is entitled, the
Participant's Beneficiary is entitled to receive any remaining amounts to which
Participant would have been entitled had the Participant survived at the time
and in the manner provided in Section 6.5.  The Plan Administrator may require
and rely upon such proofs of death and the right of any Beneficiary to receive
benefits under this Section 6.3 as the Plan Administrator may reasonably
determine, and its determination of death and the right of such Beneficiary to
receive payment is binding and conclusive upon all persons.

 
6.4. Change of Control.  In the event of a Change of Control, the Plan
Administrator may, in its discretion, accelerate vesting of a Participant in his
Company Contribution Account.
6.5. Time and Method of Distribution of Benefits.  Payment shall commence within
a Reasonable Time following the earliest to occur of the following events in
(a), (b) or (c) below:
(a)
Termination.

 
(1)
Distribution of Deferral Account other than Restricted Stock Units. Payment of
amounts vested and credited in a Deferral Account other than the portion
attributable to deferrals of Restricted Stock Units to a Participant who is
entitled to benefits under Section 6.1 will commence within a Reasonable Time
following the Participant's Separation from Service (except that, in the event
that the Participant is a "Specified Employee," as defined under Treasury
Regulation § 1.409A‑1(i), payment to the Participant will begin no earlier than
six months following Participant's Separation from Service (or upon the
Participant's death, if earlier)).

 
 
 
-21-

--------------------------------------------------------------------------------

 
 
 
(2)
Distribution of Restricted Stock Units. Payment of amounts vested and credited
in a Deferral Account that are attributable to deferrals of Restricted Stock
Units to a Participant who is entitled to benefits under Section 6.1 will
commence within a Reasonable Time following the one-year anniversary of the
Participant's Separation from Service, subject to the requirements under Section
5.3.

 
(3)
Distribution of Company Contribution Account. Payment of amounts vested and
credited in a Company Contribution Account to a Participant who is entitled to
benefits under Section 6.1 (subject to any forfeiture under Section 5.3) will
commence within a Reasonable Time following the one-year anniversary of the
Participant's Separation from Service.  Notwithstanding the foregoing, if the
Participant's Separation from Service occurs at or after the Participant's
attainment of age 60 or after the Participant has completed twenty years of
employment, then payment will commence within a Reasonable Time following the
Participant's Separation from Service (except that, in the event that the
Participant is a "Specified Employee," as defined under Treasury Regulation
§ 1.409A‑1(i), payment to the Participant will begin no earlier than six months
following Participant's Separation from Service (or upon the Participant's
death, if earlier)).

 
(4)
Distribution Following Change in Control.  Notwithstanding any Participant
election under Section 6.5(e) below to the contrary, in the event that a
Participant's Separation from Service occurs within two (2) years following a
Change in Control, such Participant's Accounts shall be distributed in the form
of a lump sum without regard to any election as to the form of payment that may
have been submitted in accordance with Section 6.5(e) below.

 
(b)
Disability.
 

(1)
For amounts attributable to Plan Years that commenced prior to January 1, 2015,
payment to a Participant who is entitled to benefits under Section 6.2 will
commence within a Reasonable Time after the Participant's Separation from
Service due to a Disability.  In the event that Participant is a "Specified
Employee," as defined under Treasury Regulation § 1.409A‑1(i), payment to
Participant will begin no earlier than six months following Participant's
Separation from Service (or upon the Participant's death, if earlier).

 
 
 
-22-

--------------------------------------------------------------------------------

 
 
(2)
For amounts attributable to Plan Years commencing on or after January 1, 2015,
Participants may make an election as to the form of payment that will be
applicable in the event of the Participant's Disability.  The form of payment
shall be elected in accordance with Section 6.5(e) below and a separate election
may be submitted that will apply to each Plan Year.  A Participant who
experiences a Disability and is entitled to benefits under Section 6.2 shall
receive such benefits within a Reasonable Time after the Participant's
Disability.

 
(c)
Death.  Payment to the Beneficiary of a Participant who is entitled to benefits
under Section 6.3 will commence within a Reasonable Time after the Participant's
death.

 
(d)
Death After Commencement of Payments.  If a Participant dies after the day on
which his benefit payments commence but before the complete distribution to such
Participant of the benefits payable to him under the Plan, any remaining
benefits will continue to be distributed to the Participant's Beneficiary in the
same manner as elected by the Participant under Section 6.5(e).  Payments to the
Beneficiaries entitled to payments pursuant to Section 6.3 will be made within a
Reasonable Time following the death of Participant.

 
(e)
Form of Payment.  Except as otherwise determined by the Plan Administrator in
its sole discretion, any distribution paid from the Plan to a Participant or
Beneficiary from a Participant's Account will be paid in cash.  Except as
otherwise provided in Section 6.4, such distribution will be paid in either a
lump sum payment or in monthly, quarterly, or annual installments over a period
not to exceed 15 years; provided that if the value of the Participant's Account
at the time of distribution is less than $50,000, such distribution shall be
paid in the form of a lump sum distribution.  Notwithstanding the foregoing, no
elections for monthly distributions may be made with respect to Plan Years
commencing on or after January 1, 2015. With respect to each annual deferral
amount (including both Participant deferrals and Company contribution amounts
for such Plan Year), a Participant must elect which form of payment to receive
in his initial or annual deferral election form, which election may be changed
by the Participant at any time so long as (i) the election does not take effect
until at least 12 months after the date in which the election is made, (ii) the
first payment for which the election is made will be deferred for a period of 5
years from the date such payment would otherwise have been made (other than for
payments triggered by the Participant's death or Disability), and (iii) the
change is received by the Plan Administrator at least 12 months prior to the
Participant's first scheduled payment date.  In the absence of a Participant
making a distribution election, the default form of payment shall be lump sum. 
Participant's Account shall continue to be credited with earnings pursuant to
Sections 4.1 and 4.2 of the Plan until all amounts credited to his Account under
the Plan have been distributed.

 
 
-23-

--------------------------------------------------------------------------------

 
 
6.6. Designation of Beneficiary.  Each Participant has the right to designate,
on forms supplied by and delivered to the Plan Administrator, a Beneficiary or
Beneficiaries to receive his benefits in the event of his death.  For each
Participant who is married, his Beneficiary will be deemed to be his spouse,
unless the Participant's spouse consents to the Participant's Beneficiary
designation to the contrary.  Such consent must be in writing, must acknowledge
the effect of the Beneficiary designation and the spouse's consent thereto. 
Subject to the foregoing, each Participant may change his Beneficiary
designation from time to time in the manner described above and the change will
be effective upon receipt by the Plan Administrator, whether or not the
Participant is living at the time the notice is received.  There is no liability
on the part of the Plan Administrator with respect to any payment authorized by
the Plan Administrator in accordance with the most recent valid Beneficiary
designation of the Participant in the Plan Administrator's possession before
receipt of a more recent and valid Beneficiary designation.  If no designated
Beneficiary is living when benefits become payable, or if there is no designated
Beneficiary, the Beneficiary will be Participant's spouse; or if no spouse is
then living, such Participant's issue, including any legally adopted child or
children, in equal shares by right of representation; or if no such designated
Beneficiary and no such spouse or issue, including any legally adopted child or
children, is living upon the death of a Participant, or if all such persons die
prior to the full distribution of such Participant's benefits, then the
Beneficiary shall be the estate of the Participant.
6.7. Payments to Disabled.  If a person entitled to any payment  is under a
legal disability, or in the sole judgment of the Plan Administrator is otherwise
unable to apply such payment to his own interest and advantage, the Plan
Administrator in the exercise of its discretion may make any such payment in any
one or more of the following ways:  (a) directly to such person, (b) to his
legal guardian or conservator, or (c) to his spouse or to any person charged
with the legal duty of his support, to be expended for his benefit.  The
decision of the Plan Administrator will in each case be final and binding upon
all persons in interest.
6.8. Underpayment or Overpayment of Benefits.  In the event that, through
misstatement or computation error, benefits are underpaid or overpaid, there is
no liability for any more than the correct benefit sums under the Plan. 
Overpayments may be deducted from future payments under the Plan, and
underpayments may be added to future payments under the Plan, subject to
applicable limitations under Section 409A of the Code.
 
 
-24-

--------------------------------------------------------------------------------

 
6.9. Inability to Locate Participant.  In the event that the Plan Administrator
is unable to locate a Participant or Beneficiary within two years following the
required payment date, the amount allocated to the Participant's Account shall
be forfeited.  If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.


-25-

--------------------------------------------------------------------------------

ARTICLE 7

WITHDRAWALS
7.1. Scheduled Withdrawals.
(a)
In the case of a Participant who has elected a Scheduled Withdrawal for a
distribution while still in the employ of the Company, such Participant shall
receive his Distributable Amount, but only with respect to those vested
deferrals and earnings from the Participant's Deferral Account that have been
elected by Participant to be subject to the Scheduled Withdrawal in accordance
with this Section 7.1(a) of the Plan.  A Participant's Scheduled Withdrawal can
be no earlier than two years from the last day of the Plan Year for which
Participant's deferrals are made.  Any distribution made pursuant to a Scheduled
Withdrawal shall be made in either a lump‑sum payment or annual installment
payments up to 5 years.  These payments will be made in February of the year(s)
selected.  By way of clarification, Scheduled Withdrawals shall not be available
from the Company Contribution Account.

 
(b)
A Participant may extend the Scheduled Withdrawal for any Plan Year, provided
such extension occurs at least one year before the Scheduled Withdrawal and is
for a period of not less than five years from the Scheduled Withdrawal.  In the
event a Participant separates from service with the Company prior to, or during
the distribution of, a Scheduled Withdrawal for any reason, then the portion (or
remaining portion) of Participant's Account associated with a Scheduled
Withdrawal that has not been distributed prior to such separation, shall be
distributed, along with any remaining portion of the annual deferral amount not
subject to the Scheduled Withdrawal, in the form selected by the Participant in
accordance with Section 6.5.  If no such election was made under Section 6.5 for
such annual deferral amount, such Scheduled Withdrawal shall be paid in a lump
sum.

 
7.2. Hardship.  In the event of an unforeseeable financial emergency, a
Participant may make a written request to the Plan Administrator for a hardship
withdrawal from his Account.  For purposes of this Plan, an "unforeseeable
financial emergency" is defined as a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant or a dependent (as such term is defined in Section 152(a) of the
Code) of the Participant, loss of the Participant's property due to casualty, or
other similar extraordinary and unforeseeable circumstances arising as a result
of events beyond the control of the Participant.  The granting of a
Participant's request for a hardship withdrawal shall be left to the absolute
discretion of the Plan Administrator and the Plan Administrator may deny such
request even if an unforeseeable financial emergency clearly exists.  A request
for a hardship withdrawal must be made in writing at least 30 days in advance,
on a form provided by the Plan Administrator, and must be expressed as a
specific dollar amount.  The amount of a hardship withdrawal may not exceed the
lesser of the amount required to meet Participant's unforeseeable financial
emergency or Participant's vested Account balance.  A hardship withdrawal will
not be permitted to the extent that the hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise, liquidation of the
Participant's assets to the extent that such liquidation would not itself cause
a severe financial hardship, or by the cessation of Deferral Contributions. In
the event a hardship distribution is approved by the Plan Administrator for a
Participant who has amounts allocated to Guarantee +, such distribution will be
taken first from the portion of the Participant's Account or Accounts that is
not allocated to Guarantee+, if available.  If any hardship distribution is made
from the Participant's Guarantee+ balance, the Participant's participation in
Guarantee+ will cease and the Participant will be subject to all restrictions
applicable to allocations out of Guarantee+ in effect at that time.
 
 
-26-

--------------------------------------------------------------------------------

7.3. Acceleration of Benefits.  The Plan Administrator may accelerate the
distribution of a Participant's vested Account balance in order to (a) satisfy a
domestic relations order; (b) pay employment taxes on amounts deferred under the
Plan; (c) permit an automatic lump sum payment of not more than $10,000 upon the
termination of a Participant's entire interest in the Plan; or (d) any other
permitted acceleration under Section 409A of the Code and the regulations
thereof, including a Change of Control.  In the event an accelerated
distribution is requested by a Participant to satisfy a domestic relations
order, the Plan Administrator shall make payments to someone other than
Participant, as directed by the qualified domestic relations order.
7.4. Crediting of Withdrawals.  Withdrawals and other distributions shall be
charged pro rata to the Funds in which the Account of the Participant is
invested, pursuant to his designation under Sections 4.1 and 4.2 hereof.


-27-

--------------------------------------------------------------------------------

ARTICLE 8 

ADMINISTRATION OF THE PLAN
8.1. Adoption of Trust.  The Company may enter into a Trust Agreement with the
Trustee, to which the Company or any adopting Affiliate may, in its sole
discretion, contribute cash or other property to provide for the payment of
benefits under the Plan.  The provisions of the Plan shall govern the rights of
a Participant to receive distributions pursuant to the Plan.  The provisions of
the Trust Agreement shall govern the rights of the Company, adopting Affiliates,
Participants and the creditors of the Company and adopting Affiliates to the
assets transferred to the Trust Fund.  All obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust
Agreement, and any such distribution shall reduce the obligations under the
Plan.
8.2. Powers of the Plan Administrator.
(a)
The Plan Administrator shall have the power and discretion to perform the
administrative duties described in this Plan or required for proper
administration of the Plan and shall have all powers necessary to enable it to
properly carry out such duties.  Without limiting the generality of the
foregoing, the Plan Administrator shall have the power and discretion to
construe and interpret this Plan, to hear and resolve claims relating to this
Plan, and to decide all questions and disputes arising under this Plan.  The
Plan Administrator shall determine, in its discretion, the status and rights of
a Participant, and the identity of the Beneficiary or Beneficiaries entitled to
receive any benefits payable hereunder on account of the death of a Participant.
 

(b)
Except as is otherwise provided hereunder, the Plan Administrator shall
determine the manner and time of payment of benefits under this Plan.  All
benefit disbursements by the Trustee shall be made upon the instructions of the
Plan Administrator.
 

(c)
The decision of the Plan Administrator upon all matters within the scope of its
authority shall be binding and conclusive upon all persons.
 

(d)
The Plan Administrator shall file all reports and forms lawfully required to be
filed by the Plan Administrator and shall distribute any forms, reports or
statements to be distributed to Participants and others.
 

(e)
The Plan Administrator shall keep itself advised with respect to the investment
of the Trust Fund and shall report to the Company regarding the investment and
reinvestment of the Trust Fund not less frequently than annually.
 

 
 
-28-

--------------------------------------------------------------------------------

 
 
8.3. Creation of Committee.  The Compensation Committee may appoint a separate
committee to perform its duties as Plan Administrator by the adoption of
appropriate resolutions of the  Compensation Committee.  The committee must
consist of at least two (2) members, and they shall hold office during the
pleasure of the Compensation Committee.  The committee members shall serve
without compensation but shall be reimbursed for all expenses by the Company. 
The committee shall conduct itself in accordance with the provisions of this
Article 8.  The members of the committee may resign with 30 days notice in
writing to the Company and may be removed immediately at any time by written
notice from the Company.
8.4. Chairman and Secretary.  The committee shall elect a chairman from among
its members and shall select a secretary who is not required to be a member of
the committee and who may be authorized to execute any document or documents on
behalf of the committee.  The secretary of the committee or his designee shall
record all acts and determinations of the committee and shall preserve and
retain custody of all such records, together with such other documents as may be
necessary for the administration of this Plan or as may be required by law.
8.5. Appointment of Agents.  The committee may appoint such other agents, who
need not be members of the committee, as it may deem necessary for the effective
performance of its duties, whether ministerial or discretionary, as the
committee may deem expedient or appropriate.  The compensation of any agents who
are not employees of the Company shall be fixed by the committee within any
limitations set by the Board of Directors.
8.6. Majority Vote and Execution of Instruments.  In all matters, questions and
decisions, the action of the committee shall be determined by a majority vote of
its members.  They may meet informally or take any ordinary action without the
necessity of meeting as a group.  All instruments executed by the committee
shall be executed by a majority of its members or by any member of the committee
designated to act on its behalf.
8.7. Allocation of Responsibilities.  The committee may allocate
responsibilities among its members or designate other persons to act on its
behalf.  Any allocation or designation, however, must be set forth in writing
and must be retained in the permanent records of the committee.
8.8. Conflict of Interest.  No member of the committee who is a Participant
shall take any part in any action in connection with his participation as an
individual.  Such action shall be voted or decided by the remaining members of
the committee.
 
-29-

--------------------------------------------------------------------------------

 
8.9. Indemnity.  To the extent permitted by applicable state law, the Company
shall indemnify and hold harmless the Plan Administrator, the committee and each
member thereof, the Board of Directors, and any delegate of the committee or
Plan Administrator who is an employee of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct.  This indemnity shall not
preclude such further indemnities as may be available under insurance purchased
by the Company or provided by the Company under any bylaw, agreement or
otherwise, as such indemnities are permitted under state law.


-30-

--------------------------------------------------------------------------------

ARTICLE 9 

ADOPTION OF PLAN BY AFFILIATES
The adoption of this Plan by any Affiliate shall not be effective without the
written consent of the Company.  Any adoption shall be evidenced by certified
copies of the resolution of the foregoing board of directors indicating the
adoption.  The resolution shall define the effective date for the purpose of the
Plan as adopted by the corporation or Affiliate.  Upon the adoption by any
Affiliate, the term "Company" shall include such Affiliate.
 
 
 
 
 


-31-

--------------------------------------------------------------------------------

ARTICLE 10 

CLAIM REVIEW PROCEDURE
10.1.
Initial Claims.  A Participant or Beneficiary entitled to benefits need not file
a written claim to receive benefits.  If a Participant, Beneficiary or any other
person (all of whom are referred to in this Section as a "Claimant") is
dissatisfied with the determination of his benefits, eligibility, participation
or any other right or interest under this Plan, such person may file a written
statement setting forth the basis of the claim with the Plan Administrator.  The
Plan Administrator will notify the Claimant of the disposition of the claim
within 90 days after the request is filed with the Plan Administrator.  The Plan
Administrator may have an additional period of up to 90 days to decide the claim
if the Plan Administrator determines that special circumstances require an
extension of time to decide the claim and the Plan Administrator advises the
Claimant in writing of the need for an extension (including an explanation of
the special circumstances requiring the extension) and the date on which it
expects to decide the claim.  If, following the review, the claim is denied, in
whole or in part, the notice of disposition shall set forth:
 

(a)
the specific reason(s) for denial of the claim;
 

(b)
reference to the specific Plan provisions upon which the determination is based;
 

(c)
a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and
 

(d)
an explanation of the Plan's appeal procedures, and an explanation of the time
limits applicable to the Plan's appeal procedures.
 

10.2.
Appeal of Adverse Benefit Determination.
 

(a)
Within 60 days after receiving the written notice of the disposition of the
claim described in paragraph (a), the Claimant, or the Claimant's authorized
representative, may appeal such denied claim.  The Claimant may submit a written
statement of his claim (including any written comments, documents, records and
other information relating to the claim) and the reasons for granting the claim
to the Plan Administrator.  The Plan Administrator shall have the right to
request of and receive from the Claimant such additional information, documents
or other evidence as the Plan Administrator may reasonably require.  If the
Claimant does not request an appeal of the denied claim within 60 days after
receiving written notice of the disposition of the claim as described in
paragraph (a), the Claimant shall be deemed to have accepted the disposition of
the claim and such written disposition will be final and binding on the Claimant
and anyone claiming benefits through the Claimant, unless the Claimant shall
have been physically or mentally incapacitated so as to be unable to request
review within the 60‑day period.  The appeal shall take into account all
comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such documents, records or
other information were submitted or considered in the initial benefit
determination or the initial review.

 
 
-32-

--------------------------------------------------------------------------------

 
 
 
 
(b)
A decision on appeal to the Plan Administrator shall be rendered in writing by
the Plan Administrator ordinarily not later than 60 days after the Claimant
requests review.  A written copy of the decision shall be delivered to the
Claimant.  If special circumstances require an extension of the ordinary period,
the Plan Administrator shall so notify the Claimant of the extension with such
notice containing an explanation of the special circumstances requiring the
extension and the date by which the Plan Administrator expects to render a
decision.  Any such extension shall not extend beyond 60 days after the ordinary
period.  The period of time within which a benefit determination on review is
required to be made shall begin at the time an appeal is filed in accordance
with the provisions of paragraph (b)(1) above, without regard to whether all the
information necessary to make a decision on appeal accompanies the filing.
 

If the appeal to the Plan Administrator is denied, in whole or in part, the
decision on appeal referred to in the first sentence of this paragraph (b) shall
set forth:


(1)
the specific reason(s) for denial of the claim;
 

(2)
reference to the specific Plan provisions upon which the determination is based;
 

(3)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant's claim for benefits; and
 

(4)
a statement of the Claimant's right to bring a civil action.
 

10.3.
Right to Examine Plan Documents and to Submit Materials..  In connection with
the determination of a claim, or in connection with review of a denied claim or
appeal pursuant to this Section, the Claimant may examine this Plan and any
other pertinent documents generally available to Participants relating to the
claim and may submit written comments, documents, records and other information
relating to the claim for benefits.  The Claimant also will be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant's claim for benefits
with such relevance to be determined in accordance with Section 10.4
(Relevance).

 
 
 
-33-

--------------------------------------------------------------------------------

 
 
 
10.4.
Relevance.  For purpose of this Section, documents, records, or other
information shall be considered "relevant" to a Claimant's claim for benefits if
such documents, records or other information:
 

(a)
were relied upon in making the benefit determination;
 

(b)
were submitted, considered, or generated in the course of making the benefit
determination, without regard to whether such documents, records or other
information were relied upon in making the benefit determination; or
 

(c)
demonstrate compliance with the administrative processes and safeguards required
pursuant to this Section regarding the making of the benefit determination.
 

10.5.
Decisions Final; Procedures Mandatory.  To the extent permitted by law, a
decision on review or appeal shall be binding and conclusive upon all persons
whomsoever.  To the extent permitted by law, completion of the claims procedures
described in this Section shall be a mandatory precondition that must be
complied with prior to commencement of a legal or equitable action in connection
with the Plan by a person claiming rights under the Plan or by another person
claiming rights through such a person.  The Plan Administrator may, in its sole
discretion, waive these procedures as a mandatory precondition to such an
action.
 

10.6.
Time for Filing Legal or Equitable Action.  Any legal or equitable action filed
in connection with the Plan by a person claiming rights under the Plan or by
another person claiming rights through such a person must be commenced not later
than the earlier of:  (1) the shortest applicable statute of limitations
provided by law; or 2 years from the date the written copy of the Plan
Administrator's decision on review is delivered to the Claimant in accordance
with Section 10.2 (Appeal of Adverse Benefit Determination).

 
 
 

 
-34-

--------------------------------------------------------------------------------

ARTICLE 11 

LIMITATION OF RIGHTS, CONSTRUCTION
11.1. Limitation of Rights.  Neither this Plan, any Trust Agreement, nor
membership in the Plan shall give any employee or other person any right except
to the extent that the right is specifically fixed under the terms of the Plan. 
The establishment of the Plan shall not be construed to give any individual a
right to be continued in the service of the Company or as interfering with the
right of the Company to terminate the service of any individual at any time.
11.2. Construction.  The masculine gender, where appearing in the Plan, shall
include the feminine gender (and vice versa), and the singular shall include the
plural, unless the context clearly indicates to the contrary.  Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan.  If any provision of this Plan is determined
to be for any reason invalid or unenforceable, the remaining provisions shall
continue in full force and effect.  All of the provisions of this Plan shall be
construed and enforced in accordance with the laws of the State of Utah.
 
 
 


-35-

--------------------------------------------------------------------------------

ARTICLE 12

LIMITATION ON ASSIGNMENT; PAYMENTS TO LEGALLY
INCOMPETENT DISTRIBUTEE
12.1. Anti‑Alienation Clause.  No benefit which shall be payable under the Plan
to any person shall be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of the same shall be void.  No benefit shall in any manner be
subject to the debts, contracts, liabilities, engagements or torts of any
person, nor shall it be subject to attachment or legal process for or against
any person, except to the extent as may be required by law.
12.2. Permitted Arrangements.  Section 12.1 shall not preclude arrangements for
the withholding of taxes from benefit payments, arrangements for the recovery of
benefit overpayments, arrangements for the transfer of benefit rights to another
plan, or arrangements for direct deposit of benefit payments to an account in a
bank, savings and loan association or credit union (provided that such
arrangement is not part of an arrangement constituting an assignment or
alienation).  Additionally, Section 12.1 shall not preclude arrangements for the
distribution of the benefits of a Participant or Beneficiary pursuant to the
terms and provisions of a "domestic relations order" in accordance with such
procedures as may be established from time to time by the Plan Administrator.
12.3. Payment to Minor or Incompetent.  Whenever any benefit which shall be
payable under the Plan is to be paid to or for the benefit of any person who is
then a minor or determined by the Plan Administrator to be incompetent by
qualified medical advice, the Plan Administrator need not require the
appointment of a guardian or custodian, but shall be authorized to cause the
same to be paid over to the person having custody of the minor or incompetent,
or to cause the same to be paid to the minor or incompetent without the
intervention of a guardian or custodian, or to cause the same to be paid to a
legal guardian or custodian of the minor or incompetent if one has been
appointed or to cause the same to be used for the benefit of the minor or
incompetent.


-36-

--------------------------------------------------------------------------------

ARTICLE 13 

AMENDMENT, MERGER, AND TERMINATION
13.1. Amendment.  The Company shall have the right at any time, by an instrument
in writing duly executed, acknowledged and delivered to the Plan Administrator,
to modify, alter or amend this Plan, in whole or in part, prospectively or
retroactively; provided, however, that the duties and liabilities of the Plan
Administrator and any Trustee hereunder shall not be substantially increased
without its written consent; and provided further that the amendment shall not
reduce any Participant's interest in the Plan, calculated as of the date on
which the amendment is adopted.  If the Plan is amended by the Company after it
is adopted by an Affiliate, unless otherwise expressly provided, it shall be
treated as so amended by such Affiliate without the necessity of any action on
the part of the Affiliate.  Any Affiliate or other corporation adopting this
Plan hereby delegates the authority to amend the Plan to the Company.  An
Affiliate or other corporation that has adopted this Plan may terminate its
future participation in the Plan at any time.
13.2. Merger or Consolidation of Company.  The Plan shall not be automatically
terminated by the Company's acquisition by or merger into any other employer,
but the Plan shall be continued after such acquisition or merger if the
successor employer elects and agrees to continue the Plan.  All rights to amend,
modify, suspend, or terminate the Plan shall be transferred to the successor
employer, effective as of the date of the merger.
13.3. Termination of Plan or Discontinuance of Contributions.  It is the
expectation of the Company that this Plan and the payment of contributions
hereunder will be continued indefinitely.  However, continuance of the Plan is
not assumed as a contractual obligation of the Company, and the right is
reserved at any time to terminate this Plan or to reduce, temporarily suspend or
discontinue contributions hereunder; provided, however, that the termination of
the Plan shall not adversely affect any Participant or Beneficiary who has
become entitled to the payment of any benefits under the Plan as of the date of
termination.  Section 409A of the Code generally prohibits the acceleration of
the payment of benefits under the Plan.  As a result, except as otherwise
permitted by Treasury Regulation Section 1.409A-3(j)(4)(ix), the termination of
this Plan may not result in the acceleration of any payment to any Participant
or Beneficiary.
13.4. Limitation of Company's Liability.  The adoption of this Plan is strictly
a voluntary undertaking on the part of the Company and shall not be deemed to
constitute a contract between the Company and any employee or Participant or to
be consideration for, an inducement to, or a condition of the employment of any
employee.  A Participant, employee, or Beneficiary shall not have any right to
retirement or other benefits except to the extent provided herein.
 
 


-37-

--------------------------------------------------------------------------------

ARTICLE 14 

GENERAL PROVISIONS
14.1. Status of Participants as Unsecured Creditors.  All benefits under the
Plan shall be the unsecured obligations of the Company as applicable, and,
except for those assets which may be placed in any Trust Fund established in
connection with this Plan, no assets will be placed in trust or otherwise
segregated from the general assets of the Company or each Company, as
applicable, for the payment of obligations hereunder.  To the extent that any
person acquires a right to receive payments hereunder, such right shall be no
greater than the right of any unsecured general creditor of the Company.
14.2. Uniform Administration.  Whenever in the administration of the Plan any
action is required by the Plan Administrator, such action shall be uniform in
nature as applied to all persons similarly situated.
14.3. Heirs and Successors.  All of the provisions of this Plan shall be binding
upon all persons who shall be entitled to any benefits hereunder, and their
heirs and legal representatives.
14.4. Section 409A.  Under no circumstances may the time or schedule of any
payment made or benefit provided pursuant to this Plan be accelerated or subject
to a further deferral except as otherwise permitted or required pursuant to
regulations and other guidance issued pursuant to Section 409A of the Code and
the provisions of this Plan.  If a payment is not made due to a dispute with
respect to such payment, the payment may be delayed in accordance with Treasury
Regulation Section 1.409A-3(g).  If the Company fails to make any payment under
this Plan, either intentionally or unintentionally, within the time period
specified in the Plan, but the payment is made within the same calendar year,
such payment will be treated as made within the time period specified in the
Plan pursuant to Treasury Regulation Section 1.409A-3(d).  This Plan shall be
operated in compliance with Section 409A of the Code and each provision of the
Plan shall be interpreted, to the extent possible, to comply with Section 409A
of the Code.  Nevertheless, the Company cannot, and does not, guarantee any
particular tax effect or treatment of the amounts due under the Plan. Except for
the Company's responsibility to withhold applicable income and employment taxes
from compensation paid or provided to the Participants, the Company will not be
responsible for the payment of any applicable taxes on compensation paid or
provided to any Participant.






-38-

--------------------------------------------------------------------------------





To signify its adoption of this Plan document, the Company has caused this Plan
document to be executed by a duly authorized officer of the Company on this 1st
day of January, 2015.


NU SKIN ENTERPRISES, INC.






By:   /s/ M. Truman Hunt
Its:   Chief Executive Officer 


-39-

--------------------------------------------------------------------------------

SCHEDULE A
Nu Skin International, Inc. Deferred Compensation Plan (Adams, Mark)
Nu Skin International, Inc. Deferred Compensation Plan (Allen, Charles)
Deferred Compensation Plan (New Participant Form) (Averett, Claire)
Deferred Compensation Plan 2004b (Averett, Claire)
Nu Skin International, Inc. Deferred Compensation Plan (Bush, Lori)
Deferred Compensation Plan 2004b (Bush, Lori)
Nu Skin International, Inc. Deferred Compensation Plan (Cerqueira, Luiz)
Nu Skin International, Inc. Deferred Compensation Plan (Chang, Joseph)
Deferred Compensation Plan 2004b (Chang, Joseph)
Deferred Compensation Plan (New Participant Form) (Chard, Dan)
Nu Skin International, Inc. Deferred Compensation Plan (Conlee, Robert)
Nu Skin International, Inc. Deferred Compensation Plan (Dorny, Matt)
Deferred Compensation Plan (New Participant Form) (Durrant, Jodi)
Nu Skin International, Inc. Deferred Compensation Plan (Ford, Joe)
Nu Skin International, Inc. Deferred Compensation Plan (Fralick, John)
Nu Skin International, Inc. Deferred Compensation Plan (Frary, Jim)
Deferred Compensation Plan (New Participant Form) (Garrett, Gary)
Deferred Compensation Plan (New Participant Form) (Hartvigsen, Rich)
Deferred Compensation Plan 2004b (Hartvigsen, Rich)
Deferred Compensation Plan (New Participant Form) (Henderson, Sid)
 
SA-1

--------------------------------------------------------------------------------

Deferred Compensation Plan 2004b (Henderson, Sid)
Deferred Compensation Plan (New Participant Form) (Howe, Keith)
Nu Skin International, Inc. Deferred Compensation Plan (Hunt, Truman)
Deferred Compensation Plan (New Participant Form) (King, Richard)
Deferred Compensation Plan 2004b (King, Richard)
Deferred Compensation Plan (New Participant Form) (Lindley, Corey)
Nu Skin International, Inc. Deferred Compensation Plan (Lords, Brian)
Deferred Compensation Plan (New Participant Form) (MacFarlene, Larry V.)
Nu Skin International, Inc. Deferred Compensation Plan (Mangum, Bart)
Deferred Compensation Plan (New Participant Form) (Messick, Owen)
Deferred Compensation Plan (New Participant Form) (Morris, Brad)
Nu Skin International, Inc. Deferred Compensation Plan (Nielson, Chris)
Nu Skin International, Inc. Deferred Compensation Plan (Nelson, Brett)
Nu Skin International, Inc. Deferred Compensation Plan (Peterson, Jack)
Deferred Compensation Plan (New Participant Form) (Schultz, Tom)
Deferred Compensation Plan (New Participant Form) (Schwerdt, Scott)
Nu Skin International, Inc. Deferred Compensation Plan (Smidt, Carsten)
Deferred Compensation Plan (New Participant Form) (Smith, Michael)
Nu Skin International, Inc. Deferred Compensation Plan (Thibaudeau, Elizabeth)
Nu Skin International, Inc. Deferred Compensation Plan (Treharne, Alex)
Deferred Compensation Plan (New Participant Form) (Van Pelt, Dane)
Deferred Compensation Plan 2004b (Van Pelt, Dane)
SA-2
 

--------------------------------------------------------------------------------

Nu Skin International, Inc. Deferred Compensation Plan (Wayment, Brad)
Deferred Compensation Plan (New Participant Form) (Wolfert, Mark)
Nu Skin International, Inc. Deferred Compensation Plan (Wood, Ritch)
Nu Skin International, Inc. Deferred Compensation Plan (Young, Rob)














































SA-3